1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF BELEN, a municipal
 3 corporation,

 4       Plaintiff-Appellant,

 5 v.                                                NO. 29,246

 6   JOHN F. KEREKES and CAROLYN
 7   KEREKES and THE KEREKES
 8   FAMILY TRUST, SHIRLEY A.
 9   KEREKES, MIKE MAJOR and
10   HOLLY MAJOR, TIM REED and
11   ROBIN REED, ELOISE REED,
12   PHILLIP R. PARKS, and RIO
13   PUERCO, LLC, ET AL.,

14       Defendants-Appellees.


15 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
16 William A. Sanchez, District Judge

17 Norman McDonald.
18 Belen, NM

19 for Appellant

20 James Lawrence Sanchez
21 Belen, NM

22 for Appellees




23                              MEMORANDUM OPINION
1 KENNEDY, Judge.

2       Summary reversal was proposed for the reasons stated in the notice of proposed

3 disposition. No memorandum opposing summary reversal has been filed, and the time

4 for doing so has expired.

5       REVERSED.

6       IT IS SO ORDERED.


7                                       ___________________________________
8                                       RODERICK T. KENNEDY, Judge

9 WE CONCUR:


10 ___________________________
11 MICHAEL E. VIGIL, Judge



12 ___________________________
13 ROBERT E. ROBLES, Judge




                                           2